406 F.2d 1327
WEINSTOCK HERMANOS AND CIA LTDA.v.AMERICAN ANILINE AND EXTRACT COMPANY, Inc., Appellant, v.GRACE LINE, INC.(Third-Party Defendant).
No. 17147.
United States Court of Appeals Third Circuit.
Argued Jan. 9, 1969.Decided Feb. 7, 1969.

Edward Greer, Mesirov, Gelman, Jaffe & Levin, Philadelphia, Pa., for appellant.
Raymond T. Letulle, Krusen, Evans & Byrne, Philadelphia, Pa.  (James F. Young, Philadelphia, Pa., on the brief), for appellee, Grace Line, Inc.
Before BIGGS, FORMAN and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Weinstock Hermanos and Cia.  Ltda. (Weinstock), a manufacturer in Colombia, sued American Aniline and Extract Company, Inc.  (Aniline) under the Carriage of Goods by Sea Act for damages, alleging that Aniline had sold it Ethylene Dimethacrylate which had polymerized and was unfit for use.  Aniline impleaded the carrier, Grace Line, Inc.  (Grace), as third-party defendant, asserting that it was responsible for the defects in the Ethylene Dimethacrylate.  Grace pleaded the one year statute of limitations of the Act, 46 U.S.C. 1303(6).  The court below decided the issue in favor of Grace and dismissed the suit as to it.  Aniline has appealed.


2
The liability of Aniline to Weinstock remains undecided.  The court below entered no order pursuant to Rule 54(b), Fed.R.Civ.Proc., 28 U.S.C., and the suit involves multiple parties and possibly multiple claims all of which have not been adjudicated.  We are without jurisdiction to hear the appeal.  28 U.S.C. 1291.  Consequently, it will be dismissed.